On Motion for Rehearing.
LATTIMORE, J.
Tbe affirmance is assailed on tbe sole ground of lack of testimony. We cannot say that tbe evidence was so slight as to show prejudice and want of due consideration on tbe part of tbe jury. Whisky was in process of manufacture when a raiding party approached tbe place. Appellant and other men were at and around tbe still. For some 10 minutes tbe raiding party watched and listened. Tbe men were moving around tbe still and talking. They caught sight of tbe raiders and fled in different directions. Appellant ran until caught, refusing to stop when ordered to do so, and when warning shots were fired in tbe air. Appellant’s boy came up in a minute or two. Two shots bad been fired by some one in tbe direction from wbicb the boy came. Appellant’s home was a mile away. When tbe boy came up, appellant told bim to go home, saying: “They have got me.”
While appellant claimed bis innocent presence at tbe still, be admitted on cross-examination that be been convicted for a felony, viz., selling whisky. Without summing úp these matters as we have enumerated them, and as they are set out in our original opinion, we think they support tbe finding of tbe jury, and tbe motion for rehearing will be overruled.